Title: To George Washington from Harry Innes, 18 December 1788
From: Innes, Harry
To: Washington, George



Sir,
Kentucky Danville Decr 18th 1788

Never was a person more perplexed than I am at the present moment. I have it in my power to communicate important intelligence, which not only affects the happiness of the Western Country but the prosperity of the Union. To what power then shall I make the communication? At the first view, it would appear

to be most eligible to the Executive of Virginia; but this to me is exceptionable, because they could do nothing but communicate the subject to Congress, besides, Secrecy is necessary, & altho’ the Executive are few in Number I doubt whether they all possess integrity.
Suppose I was to address Congress. I fear nothing could be done, the attention of that Body is too much engross’d by the approaching change of the Government; or perhaps there is at this period no Congress, arising from the absence of the Delegates, in which case my information would be ineffectual & the subject might probably transpire at an improper time.
Under these reflections, I have ventured to address you Sir, as the late Protector & Guardian of America, the friend of Liberty & the friend of Mankind, & to intrude for a few moments on your domestic tranquillity. Altho’ Sir I am an intire Stranger to you, & altho’ you have retired from the publick scenes of Life, yet I trust that the importance of the subject which I shall communicate, will justify the intrusion & make a sufficient Appology therefor.
In the latter end of this Summer it was suggested to me that the British Court had Emissarys in Kentucky. From the abhorrence & detestation which I have to a British connection, other than that of friends & allies, I was induced to keep a look out & scrutinize the conduct of all Strangers[.] My observations soon convinced me of the truth of the case.
Among others Lieut. Colo. Connally (late of Ft Pitt) from Detroit hath visited the District. His conduct hath alarmed my fears, he had some confidential conferrences with influential characters; he touched the Key to Fomentation and offered assistance to enable the Inhabitants of the Western Country to sieze on the City of New Orleans and secure thereby the Navigation of the Mississippi. How his Machinations are to be counteracted is the great object? I would be more explicit if the conveyance of my Letter was more certain; it is thrown into the Womb of chance; I must therefore act with caution.
Relying implicitly on this Fact—that whatever tends to disturb the peace of United America, would distress & injure your tranquility & repose, & that your aiding hand would not be withheld when your Country’s cause required it. I have ventured

to solicit your advice & directions on this interesting Subject, & would wish to write confidentially to you on this business, if by your Answer I should concieve myself justified in the attempt. Should this proposed communication meet your approbation will it not be advisable to invent a Cypher for the preservation of that Secrecy which the magnitude of the subject requires. This being arranged, I pledge my Honor to give you from time to time a faithful detail of Facts. The happiness of my Country & the prosperity of Posterity yet unborn are the motives which actuate me on the present occasion, & I shall feel myself amply compensated if by my communications the Plots of that Haughty & Imperious Nation (G.B.) can be counteracted & frustrated.
At an early period of my Life I formed an acquaintance with your friend Dr Steuart, by inquiring of him you may learn who I am. I have the Honor to be with great respect Sir your mo. ob. Servt

Harry Innes

